[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 242 
July 22, 1935. The opinion of the Court was delivered by
This is an appeal from order of Circuit Court sustaining demurrer of respondents to complaint of appellant.
Respondents take the position that appellant's Exceptions 1, 2, 3, and 5 (a) should not be considered as they are in violation of Section 6 of Rule 4 of this Court. However, this case involves a controversy which has consumed considerable time of both the legislative and judicial branches of the State, and for this reason the Court has considered the entire matter. It is not amiss to call attention to the fact that Exception 4 and subdivisions (b) and (c) of Exception 5 are directed to grounds of the demurrer which were overruled by the Circuit Judge.
The order of the able Circuit Judge sustaining the demurrer to the complaint of appellant shows exhaustive study, and careful and painstaking thought, and is entirely satisfactory to this Court. Let the said order be printed as the judgment of this Court, and for a complete understanding of the issues involved, the complaint, but not the "Exhibits," which are public statutes, and the grounds of the demurrer should also be incorporated in the report of the case, and it is so ordered.
The order appealed from is affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM and FISHBURNE concur.
MR. JUSTICE CARTER concurs in result.